DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 01/22/2021.  By the Amendment claims 93-96, 102-105, 112-114 and 126 have been amended and claims 127-129 added.  Claims 93-129 are currently pending in the instant Application.

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
In the first page of remarks, regarding the outstanding rejections under 35 USC 112 Applicant points out MPEP section 2173.01.  Examiner has taken note.
In the second page of Remarks, first paragraph, Applicant raises the issue that the rejection provides no detailed explanation as to why the claim language is believed to be indefinite and that the assertions made in the rejection fail to establish a prima face case of indefiniteness. Examiner respectfully disagrees on the basis that Examiner points out that as detailed previously and herein below, the term "substantially parallel" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner respectfully points out that one of ordinary skill would not have been apprised of the range of angles relative to parallel intended to be required by the claims.  
Applicant raises the issue that the rejection offers no suggestion as to how the alleged issues may be addressed.  Examiner acknowledges however respectfully points out the claim limitations 
In the second page, second paragraph, Applicant raises the issue that the rejection erroneously states that the claim term at issue "is not defined by the claims,” which is not required.   Examiner acknowledges that the term need not be defined by the claims in order to comply with 35 USC 112 if the Specification provides a standard, however in the instant case a standard for ascertaining the requisite degree is absent in both the instant Specification and Claims or one in the art would have been able to determine with reasonable degree of certainty an intended scope of the limitation “substantially parallel”.. 
Applicant raises the issue that since the claim language at issue appears several times throughout the specification, it appears that no effort was made to review the original disclosure before making this assertion.  Examiner respectfully points out that Examiner has reviewed the entire original disclosure, and while the term “substantially parallel” finds antecedent basis in the instant Specification, Examiner maintains that the term is indefinite in view of the original Disclosure.
In the second page, third paragraph, Applicant raises the issue that the "use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite."  Examiner acknowledges that the use of relative claim terminology does not automatically render the claims indefinite however respectfully maintains that a standard for ascertaining the requisite degree is absent in the instant Disclosure. 
In the second page, third paragraph Applicant raises the issue that just because there is a disagreement over the breadth that should be applied to the claim language that does not necessarily mean that the claim language is indefinite.  Examiner acknowledges however respectfully points out that where ordinary skill in the art would have not been reasonably apprised of the scope of the invention.
In the third page or Remarks, regarding the outstanding rejections under 35 USC 102, Applicant points out liens 13-16 of claim 93 and raises the issue that Ng does not disclose the feature claimed therein.  Examiner respectfully disagrees on the basis that Examiner maintains that the pair of upper straps in NG (1092) are releasably attached to the pair of upper attachment points, being attached by an adjustable tab, by releasable hook and loop fastener as per Paragraph 125, such that, when donned by the patient, the pair of upper straps are vertically offset relative to the connection points, being displaced to a location above the connection points as depicted, as with respect to a standing patient, and substantially parallel to the patient's Frankfort horizontal plane by way of extending from about the nose to about the ears, below the eyes and being in line with 1026 which is disposed at about 10-25 degrees from horizontal as per Paragraph 102.  Said straps as disclosed meet the condition of being substantially parallel to the Frankfort horizontal as claimed as recited and also being fully capable of being disposed substantially parallel depending on placement on the head and/or the particular shape of a patient’s head.
Applicant raises the issue that in addressing the limitations of lines 13-16 of claim 93 the Examiner’s citation of paragraph 102 of Ng distorts what Ng teaches and that the Examiner has not shown that this arrangement is inherent to Ng.  Examiner respectfully disagrees on the basis that Examiner maintains that being in line with 1026 which is disposed at about 10-25, as previously detailed the straps of Ng are thus substantially parallel to the patient's Frankfort horizontal plane.
In the fourth page of Remarks, second paragraph, Applicant raises the issue that the rejection errs by conflating the description of the angle of the arms 1026 with respect to "horizontal," which appears to be related to the mask and not the patient," in paragraph 102 with the claim language that refers to an angle of the upper straps relative to an anatomical point of reference on the patient.  Examiner respectfully disagrees on the basis that paragraph 102 of Ng refers to the position of the arms 
Regarding the outstanding rejections under 35 USC 103, in the sixth page, second paragraph of Remarks, Applicant raises the issue that the rejection relies on the same disclosures of Ng for these features as were relied upon in the anticipation rejection based on Ng and that the remarks of Applicant discussing the deficiencies of Ng with respect to these features are similarly applicable to this rejection.  As detailed above, Examiner respectfully maintains that Ng is not deficient with regard to the features pointed out by Applicant in the Remarks, therefore Examiner maintains that the rejections view of McCall and Ng remain proper. 
Applicant raises the issue that the reasons for the combination of McCall and Ng are flawed in that the first rationale is unclear because there is no explanation based on either of the cited references as to how "providing a relatively rigid portion between the eye and ear" would "more precisely dictate the relative position of the straps." and that "providing a relatively rigid portion between the eye and ear" is not relevant to any feature of claim 93.   Examiner respectfully points out that as the purpose of a rigidizer arm is to dictate the position of a headgear strap relative to a mask, extending the rigidizer arm would more precisely dictate the relative positions of the headgear strap and mask.  Examiner points out that Paragraph 110 of Ng recites that the upper and lower headgear connectors provide headgear connection points that are as far from each other as possible to allow for greater adjustability and stability.
The second rationale, "preventing improper placement due to flexing", is so vague as to be meaningless.  Examiner respectfully disagrees on the basis that Examiner points out that the purpose of the headgear connectors in Ng is recited in paragraph 110 thereof to be  to allow for greater and stability thus Examiner maintains that the motivation to prevent improper placement is supported by the disclosure of Ng.
Applicant raises the issue that the third rationale, "all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, i.e. attachment of straps to a plenum by way of a frame with the strap and arm assembly at a desired  angle”,  is erroneous because it oversimplifies how Ng would modify McCall and would necessarily cause a change in the function of the combined device because it would change the angle at which the strap connects to the mask.  Examiner respectfully disagrees on the basis that Examiner maintains that Examiner maintains that as the result of achieving connection between a mask and headgear would be maintained in McCall the modification amounts to a mere combination of known elements with no change in respective function.
Applicant raises the issue that the fourth rationale, "the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention" is nothing but MPEP boilerplate with no explanation provided as to how it would be relevant to the claim.  Examiner respectfully points out that the rationale that the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention is presented along with the explanation that the modification is a matter of combining the elements, particularly attachment of straps to a plenum by way of a frame with the strap and arm assembly at a desired angle, thus Examiner maintains that the relevance to the claim is detailed therein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 93, 100, 102,109, 111, 118, 119 and 121 and claims  94-101, 103-110 and 112-129 due to dependence from claims 93, 100, 102, 109, 111 and 121 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term "substantially parallel" in each of claims 93, 100, 102,109, 111, 118, 119 and 121, is a relative term which renders the claims indefinite.  The term "substantially parallel" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination it is assumed that a condition of being substantially parallel may be met by being within about 10 degrees of parallel.  
The term "substantially perpendicular" in claim 118 is a relative term which renders the claims indefinite.  The term "substantially perpendicular" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination it is assumed that a condition of being substantially perpendicular may be met by being within 20 degrees of perpendicular. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 93-125 and 127 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al., US 2010/0319700.
Regarding claim 93, Ng discloses a patient interface system (Figure 1, 1010 as per Paragraph 96) to treat a respiratory disorder of a patient (as per Paragraph 0002), the patient interface system comprising a positioning and stabilising structure (headgear 1090 as per Paragraph 125)  including a back portion (1098), a pair of lower straps (1094) extending from the back portion (joined as shown in Figure 9) and a pair of upper straps extending (1092) from the back portion and a patient interface (the assembly of 1040 and 1060) including a plenum chamber (1040) and a seal-forming structure (cushion 1060) and a patient interface frame (1020 as per Paragraph 102) releasably attached to the patient interface (1020 releasably attached to 1040 via 1048 as per Paragraph 98)  and including a pair of rigidiser arms (1024, which are appreciably rigid as per Paragraph 103) extending from the patient interface frame at a connection point (the point where lines 1001 and 1002 cross as depicted)  located in a plane substantially parallel to the patient's Frankfort horizontal plane (1024 being appreciably horizontal and extending from about the nose to about the ears, below the eyes, and being substantially horizontal by way of 1026 which is between about 10-25 degrees of horizontal as per Paragraph 102), the pair of rigidiser arms further including a pair of upper attachment points (1027), and the patient interface frame further comprising a pair of lower attachment points (1031 as per Paragraph 106) for releasable attachment (via the recited clips) to a corresponding one of the pair of lower strap (respective left and right units of 1094), said lower attachment points joined to the patient interface frame separately from the rigidiser arms (joined below the point of attachment of the rigidiser arms), wherein the pair of upper straps are releasably attached to the pair of upper attachment points (being attached by an adjustable tab, by releasable hook and loop fastener as per Paragraph 125) such that, when donned by the patient, the pair of upper straps are vertically offset relative to the connection points (displaced to a location above the connection points as depicted, as with respect to a standing  and substantially parallel to the patient's Frankfort horizontal plane (extending from about the nose to about the ears, below the eyes and being in line with 1026 which is disposed at about 10-25 degrees from horizontal as per Paragraph 102.  Said straps as disclosed meet the condition of being substantially parallel to the Frankfort horizontal as claimed as recited and also being fully capable of being disposed substantially parallel depending on placement on the head and/or the particular shape of a patient’s head), and wherein the patient interface does not include a forehead support (as per Paragraph 129).

Regarding claim 94, the seal-forming structure is removably attached (as per Paragraph 213, having a tongue and groove relationship, 1060 being flexible as per Paragraph 142 thus resiliently deformable for coupling and decoupling) to the plenum chamber.
Regarding claim 95, a periphery of the plenum chamber (the outer periphery of 2040 as shown in Figure 1D, having tongue 1066 therein) is removably attached to a periphery (1066, as per Paragraph 213) of the seal-forming structure.
Regarding claim 96, the seal-forming structure is removably attached with a press-fit, a snap-fit, or a friction-fit (in a tongue-and-groove relationship as per Paragraph 213 thus press-fit and friction-fit) to the plenum chamber.
Regarding claim 97, the plenum chamber comprises a more rigid material (the rigid material of 1040 as per Paragraph 96) than the seal-forming structure (the less rigid material, alternately silicone of 1060) thus the seal forming structure  is constructed from a relatively flexible material such that the seal-forming structure is more flexible than the plenum chamber.
Regarding claim 98, the plenum chamber comprises at least one plenum chamber retention feature (retaining mechanism 1048  including 1055 as per Paragraph 187), and wherein the patient interface frame comprises at least one patient interface frame retention feature (the recited tang configured to releasably attach the patient interface frame to the plenum chamber by a releasable connection (engaging with a friction-fit as recited) with a corresponding one of the at least one plenum chamber retention feature.
Regarding claim 99, the patient interface is a full- face mask (having a full-face cushion as per Paragraph 141).
Regarding claim 100, said pair of lower straps (1094) are attached to the lower attachment points (connected to 1025 and 1031) in use the pair of lower straps lie in a plane that is substantially parallel to the patient's Frankfort horizontal plane (being appreciably horizontal with respect to a standing user thus in a plane substantially parallel to the Frankfort horizontal plane and as per Paragraph 129, the connectors for said straps positioning vectors thus said straps, generally horizontally).
Regarding claim 101, each of the pair of upper straps and each of the pair of lower straps comprises a portion of loop material (as shown in Figure 1B, the loops at 1027 and 1025, formed by adjustable attachment with hook and loop fastener as per Paragraph 125)  wherein a portion of hook material is attached at a distal end of each of the pair of upper straps (1027 being a hook portion) and each of the pair of lower straps (1025 being a hook portion), and wherein each of the pair of upper straps and each of the pair of lower straps is adapted to be looped around a respective one of the pair of upper attachment points and the pair of lower attachment points (at 1027 and 1025) such that each respective strap's hook portion is releasably attachable to that strap's loop portion (as per Paragraph 125.

Regarding claim 102, Ng discloses a patient interface system (Figure 1, 1010 as per Paragraph 96) to treat a respiratory disorder of a patient (as per Paragraph 0002), the patient interface system comprising a positioning and stabilising structure (headgear 1090 as per Paragraph 125)  including a back portion (1098), a pair of lower straps (1094) extending from the back portion (as shown in figure 9) and a pair of upper straps extending (1092) from the back portion and a patient interface (the assembly of 1040 and 1060) including a plenum chamber (1040) and a seal-forming structure (cushion 1060) and a patient interface frame (1020 as per Paragraph 102) releasably attached to the patient interface (1020 releasably attached to 1040 via 1048 as per Paragraph 98) and including a pair of rigidiser arms (124, which are appreciably rigid as per Paragraph 103) extending from the patient interface frame at a connection point (the point where lines 1001 and 1002 cross as depicted)  located in a plane substantially parallel to the patient's Frankfort horizontal plane1024 being appreciably horizontal and extending from about the nose to about the ears, below the eyes, and being substantially horizontal by way of 1026 which is between about 10-25 degrees of horizontal as per Paragraph 102), the pair of rigidiser arms further including a pair of upper attachment points (1027), and the patient interface frame further comprising a pair of lower attachment points (1031 as per Paragraph 106) for releasable attachment (via the recited clips) to a corresponding one of the lower strap (respective left and right units of 1094), said lower attachment points joined to the patient interface frame separately from the rigidiser arms (joined below the point of attachment of the rigidiser arms), wherein the pair of upper straps are releasably attached to the pair of upper attachment points (looping through 1027 as per Paragraph 102) such that, when donned by the patient, sealing force vectors (V1 as per Paragraph 129) generated by the pair of upper straps are vertically offset relative to the connection points (displaced to a location above the connection points as depicted, as with respect to a standing patient) and substantially parallel to the patient's Frankfort horizontal plane (extending from about the nose to about the ears, below the eyes and being in line with 1026 which is disposed at about 10-25 degrees from horizontal as per Paragraph 102.  Said straps as disclosed meet the condition of being substantially parallel to the Frankfort horizontal as claimed as recited and also being fully capable of being disposed and wherein the patient interface does not include a forehead support (as per Paragraph 129).

Regarding claim 103, the seal-forming structure is removably attached (as per Paragraph 213, having a tongue and groove relationship, 1060 being flexible as per Paragraph 142 thus resiliently deformable for coupling and decoupling) to the plenum chamber.
Regarding claim 104, a periphery of the plenum chamber (the outer periphery of 1040 as shown in Figure 1D, having tongue 1066 therein) is removably attached to a periphery (1066, as per Paragraph 213) of the seal-forming structure.
Regarding claim 105, the seal-forming structure is removably attached with a press-fit, a snap-fit, or a friction-fit (in a tongue-and-groove relationship as per Paragraph 213 thus press-fit and friction-fit) to the plenum chamber.
Regarding claim 106, the plenum chamber comprises a more rigid material (the rigid material of 1040 as per Paragraph 96) than the seal-forming structure (the less rigid material, alternately silicone of 1060) thus the seal forming structure  is constructed from a relatively flexible material such that the seal-forming structure is more flexible than the plenum chamber.
Regarding claim 107, the patient interface is a full- face mask (having a full-face cushion as per Paragraph 141).
Regarding claim 108, the plenum chamber comprises at least one plenum chamber retention feature (retaining mechanism 1048  including 1055 as per Paragraph 187), and wherein the patient interface frame comprises at least one patient interface frame retention feature (the recited tang protrusion) configured to releasably attach the patient interface frame to the plenum chamber by a releasable connection (engaging with a friction-fit as recited) with a corresponding one of the at least one plenum chamber retention feature.
Regarding claim 109, said pair of lower straps (1094) are attached to the lower attachment points (connected to 1025 and 1031) in use the pair of lower straps lie in a plane that is substantially parallel to the patient's Frankfort horizontal plane  (being appreciably horizontal with respect to a standing user thus in a plane substantially parallel to the Frankfort horizontal plane and as per Paragraph 129, the connectors for said straps positioning vectors thus said straps, generally horizontally).
Regarding claim 110, each of the pair of upper straps and each of the pair of lower straps comprises a portion of loop material (as shown in Figure 1B, the loops at 1027 and 1025, formed by adjustable attachment with hook and loop fastener as per Paragraph 125) wherein a portion of hook material is attached at a distal end of each of the pair of upper straps (1027 being a hook portion) and each of the pair of lower straps (1025 being a hook portion), and wherein each of the pair of upper straps and each of the pair of lower straps is adapted to be looped around a respective one of the pair of upper attachment points and the pair of lower attachment points (at 1027 and 1025) such that each respective strap's hook portion is releasably attachable to that strap's loop portion (as per Paragraph 125.

Regarding claim 111, Ng discloses a patient interface system (Figure 1, 1010 as per Paragraph 96) to treat a respiratory disorder of a patient (as per Paragraph 0002), the patient interface system comprising a patient interface (1040 and 1060) comprising a plenum chamber (1040 as per Paragraph 96) and a seal forming structure (cushion 1060), a positioning and stabilising structure (headgear 1090 as per Paragraph 125)  including a pair of upper straps (1092) a pair of lower straps (1094)  and a patient interface frame (1020 as per Paragraph 102) configured to connect the patient interface to the positioning and stabilising structure (via 1048) including a pair of rigidiser arms (124, which are appreciably rigid as per Paragraph 103) extending from the patient interface frame at a connection point (the point where lines 1001 and 10002 cross as depicted)  located in a plane substantially parallel to the patient's Frankfort horizontal plane 1024 being appreciably horizontal and extending from about the nose to about the ears, below the eyes, and being substantially horizontal by way of 1026 which is between about 10-25 degrees of horizontal as per Paragraph 102), the patient interface frame and the pair of rigidiser arms being molded in one piece (1020 being molded as per Paragraph 99, 1024 being subcomponents of 1020, and as per Paragraph 101), the pair of rigidiser arms further including a pair of upper attachment points (1027), releasable attached to the pair of upper straps (via a portion looped through 1027)  and the patient interface frame further comprising a pair of lower attachment points (1031 as per Paragraph 106) for releasable attachment (via the recited clips) to a respective lower strap (respective left and right units of 1094), said lower attachment points joined to the patient interface frame separately from the rigidiser arms (joined below the point of attachment of the rigidiser arms), wherein the pair of upper straps are adapted to be releasably attached to the pair of upper attachment points (being attached by an adjustable tab, by releasable hook and loop fastener as per Paragraph 125) such that, when donned by the patient, the pair of upper straps are vertically offset relative to the connection points (displaced to a location above the connection points as depicted, as with respect to a standing patient) and substantially parallel to the patient's Frankfort horizontal plane (extending from about the nose to about the ears, below the eyes and being in line with 1026 which is disposed at about 10-25 degrees from horizontal as per Paragraph 102. Said straps as disclosed meet the condition of being substantially parallel to the Frankfort horizontal as claimed as recited and also being fully capable of being disposed substantially parallel depending on placement on the head and/or the particular shape of a patient’s head) and wherein, when donned by the patient, the pair of upper straps are substantially parallel to the patient's Frankfort horizontal (extending from about the nose to about the ears, below the eyes and being in line with 1026 which is disposed at about 10-25 degrees from horizontal as per Paragraph 102.  Said straps as disclosed meet the condition of 

Regarding claim 112, the seal-forming structure is removably attached (as per Paragraph 213, having a tongue and groove relationship, 1060 being flexible as per Paragraph 142 thus resiliently deformable for coupling and decoupling) to the plenum chamber.
Regarding claim 113, a periphery of the plenum chamber (the outer periphery of 2040 as shown in Figure 1D, having tongue 1066 therein) is removably attached to a periphery (1066, as per Paragraph 213) of the seal-forming structure.
Regarding claim 114, the seal-forming structure is removably attached with a press-fit, a snap-fit, or a friction-fit (in a tongue-and-groove relationship as per Paragraph 213 thus press-fit and friction-fit) to the plenum chamber.
Regarding claim 115, the plenum chamber comprises a more rigid material (the rigid material of 1040 as per Paragraph 96) than the seal-forming structure (the less rigid material, alternately silicone of 1060) thus the seal forming structure  is constructed from a relatively flexible material such that the seal-forming structure is more flexible than the plenum chamber.
Regarding claim 116, the patient interface is a full- face mask (having a full-face cushion as per Paragraph 141).
Regarding claim 117, the patient interface does not include a forehead support (as per Paragraph 129).
Regarding claim 118, each of the rigidizer arms is more flexible in a plane substantially parallel to the patient's Frankfort horizontal (the arms being flat forms thus relatively flexible in a direction  than a plane substantially parallel to the patient's Frankfort horizontal.
Regarding claim 119, when donned by the patient (as shown in Figure 1B), sealing force vectors (V1 as per Paragraph 129) generated by the pair of upper straps are vertically offset (being displaced upward and angled upward) relative to the connection points and substantially parallel to the patient's Frankfort horizontal plane (extending from about the nose to about the ears, below the eyes and being in line with 1026 which is disposed at about 10-25 degrees from horizontal as per Paragraph 102.  Said straps as disclosed meet the condition of being substantially parallel to the Frankfort horizontal as claimed as recited and also being fully capable of being disposed substantially parallel depending on placement on the head and/or the particular shape of a patient’s head).
Regarding claim 120, the plenum chamber comprises at least one plenum chamber retention feature (retaining mechanism 1048  including 1055 as per Paragraph 187), and wherein the patient interface frame comprises at least one patient interface frame retention feature (the recited tang protrusion) configured to releasably attach the patient interface frame to the plenum chamber by a releasable connection (engaging with a friction-fit as recited) with a corresponding one of the at least one plenum chamber retention feature.
Regarding claim 121, wherein when said pair of lower straps (1094) are attached to the lower attachment points (connected to 1025 and 1031) in use the pair of lower straps lie in a plane that is substantially parallel to the patient's Frankfort horizontal plane (being appreciably horizontal with respect to a standing user thus in a plane substantially parallel to the Frankfort horizontal plane and as per Paragraph 129, the connectors for said straps positioning vectors thus said straps, generally horizontally).
Regarding claim 122, each of the pair of upper straps and each of the pair of lower straps comprises a loop portion of loop material (as shown in Figure 1B, the loops at 1027 and 1025, formed nd a hook portion comprising hook material is attached at a distal end of each of the pair of upper straps (1027 being a hook portion) and each of the pair of lower straps (1025 being a hook portion), and wherein each of the pair of upper straps and each of the pair of lower straps is adapted to be looped around a respective one of the pair of upper attachment points and the pair of lower attachment points (at 1027 and 1025) such that each respective strap's hook portion is releasably attachable to that strap's loop portion (as per Paragraph 125.
Regarding claim 123-125, Ng discloses said interface system wherein each of the rigidiser arms is configured to extend between the patient's corresponding eye and ear in use (as per Paragraph 102 and as shown in figure 1B, extending below the eye thus laterally between the region of the eye closest to the sagittal plane and the respective ear, and also by way of being fully capable of extending between the eye and ear depending on particular patient anatomy).  
Regarding claim 127, each of the rigidiser arms is configured (as shown in Figure 1B of Ng, and extending around the face as per Paragraph 102) such that, when donned by the patient, the corresponding upper headgear attachment point is positioned rearward of patient's eyes (being rearward of the eye as shown in Figure 1b of Ng).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 123-125 are alternately rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claims 93, 102 and 111 above.  Regarding claims 123-125, Ng discloses said interface system wherein each of the rigidiser arms is configured to extend between the patient's corresponding eye and ear in use (as per Paragraph 102 and as shown in figure 1B, extending below the eye thus laterally between the region of the eye closest to the sagittal plane and the respective ear).   However, in the event that each of the rigidiser arms as depicted is found not to be configured to extend between the patient's corresponding eye and ear in use  Examiner points out that it would have been obvious to one of ordinary skill to provide the system of Ng with the rigidizer arms elongated to extend between the corresponding eye and ear in use and the upper straps correspondingly shortened as needed to result in a headgear suitable for the head of a patient as doing so would have amounted merely to a change in proportions with predictable results, i.e. attachment of straps to a plenum by way of a frame with the strap and arm assembly at a desired angle.  Examiner points out In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 123-125 are rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claims 93, 102 and 111 above in view of Doherty et al., US 2010/0258136.   Regarding claims 123-125, Ng discloses said interface system wherein each of the rigidiser arms is configured to extend between the patient's corresponding eye and ear in use (as per Paragraph 102 and as shown in figure 1B, extending below the eye thus laterally between the region of the eye closest to the sagittal plane and the respective ear).   However, in the event that each of the rigidiser arms as depicted is found not to be configured to extend between the patient's corresponding eye and ear in use, Doherty teaches rigidiser arms (Figures 1, 80 as per paragraph 253) configured (disposed to join 70 above the ear as shown in Figures 1 and 76) configured to extend between the patient's corresponding eye and ear in use.  
	Doherty and Ng are analogous in that both are from the field or mask interfaces with headgear.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the rigidiser arms and headgear of Ng to have the rigidiser arms extend further upward, between the respective eye and ear, before meeting the headgear as taught by Doherty.  It would have been obvious to do so for the purpose of providing a relatively rigid portion between the eye and ear thus more precisely dictating the relative position of the straps and preventing improper placement due to flexing and further since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (extending a rigidiser arm and shortening a headgear strap) with no change in their respective functions (i.e. attachment of straps to a plenum by way of a frame with the strap and arm assembly at a desired angle), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.    

Claims 126, 128 and 129 are rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claim 93 above in view of Myung Ja Choi, US 5,758,642.  
Regarding claim 126, while substantially parallel as detailed regarding claim 93 above and each adapted to be releasably attached to a corresponding one (the sagittal left strap adapted to be attached to the sagittal left connection point, the sagittal right strap connected to the sagittal right connection point) the pair of upper attachment points (being attached by an adjustable tab, by releasable hook and loop fastener as per Paragraph 125) Ng does not disclose each of the pair of upper straps to be adapted to be releasably attached to a corresponding one of upper attachment points such that, when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane.
Choi teaches adaptation of straps (Figure 1, 16, as per Column 5, lines 48-59) to be attached such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane (being flat or horizontal as disclosed).
Choi and Ng are analogous in that both are from the field or mask interfaces with headgear.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the rigidiser arms and headgear of Ng to have the upper straps be to be attached such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane as taught by Choi.  It would have been obvious to do so for the purpose as taught by Choi of preventing the mask from creeping upward during use (Column 5, lines 57-65 of Choi).

Regarding claim 128, the rigidiser arms of Ng extend from the patient interface frame (as shown in Figure 1B of Ng, and extending around the face as per Paragraph 102) such that, when donned by the patient, the upper straps are substantially parallel to the patient's Frankfort horizontal plane (as detailed regarding claim 93 above), however Ng does not disclose the rigidiser arms such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane.
	Choi teaches adaptation of straps (Figure 1, 16, as per Column 5, lines 48-59) to be attached such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane (being flat or horizontal as disclosed).
Choi and Ng are analogous in that both are from the field or mask interfaces with headgear.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the rigidiser arms and headgear of Ng to have the upper straps be to be attached such that when donned by the patient, the pair of upper straps are parallel to the patient's 

Regarding claim 129, each of the upper straps is releasably attached  (being attached by an adjustable tab, by releasable hook and loop fastener as per Paragraph 125) to a corresponding one of the upper attachment points such that, when donned by the patient, each of the upper straps is substantially parallel to the patient's Frankfort horizontal plane (as detailed regarding claim 93 above) , and wherein each of the rigidiser arms is configured (as shown in Figure 1B of Ng, and extending around the face as per Paragraph 102) such that, when donned by the patient, the corresponding upper headgear attachment point is positioned rearward of patient's eyes (being rearward of the eye as shown in Figure 1b of Ng). However Ng does not disclose the rigidiser arms such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane.
	Choi teaches adaptation of straps (Figure 1, 16, as per Column 5, lines 48-59) to be attached such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane (being flat or horizontal as disclosed).
Choi and Ng are analogous in that both are from the field or mask interfaces with headgear.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the rigidiser arms and headgear of Ng to have the upper straps be to be attached such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane as taught by Choi.  It would have been obvious to do so for the purpose as taught by Choi of preventing the mask from creeping upward during use (Column 5, lines 57-65 of Choi).

Claim 127 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claims 93 above.  Each of the rigidiser arms is configured (as shown in Figure 1B of Ng, and extending  such that, when donned by the patient, the corresponding upper headgear attachment point is positioned rearward of patient's eyes (being rearward of the eye as shown in Figure 1b of Ng).   However, in the event that each of the rigidiser arms as depicted is found not to be configured such that, when donned by the patient, the corresponding upper headgear attachment point is positioned rearward of patient's eyes  Examiner points out that it would have been obvious to one of ordinary skill to provide the system of Ng with the rigidizer arms elongated such that, when donned by the patient, the corresponding upper headgear attachment point is positioned rearward of patient's eyes and the upper straps correspondingly shortened as needed to result in a headgear suitable for the head of a patient as doing so would have amounted merely to a change in proportions with predictable results, i.e. attachment of straps to a plenum by way of a frame with the strap and arm assembly at a desired angle.  Examiner points out In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 127 is rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claim 93 above in view of Doherty.  Each of the rigidiser arms is configured (as shown in Figure 1B of Ng, and extending around the face as per Paragraph 102) such that, when donned by the patient, the corresponding upper headgear attachment point is positioned rearward of patient's eyes (being rearward of the eye as shown in Figure 1b of Ng).   However, in the event that each of the rigidiser arms as depicted is found not to be configured such that, when donned by the patient, the corresponding upper headgear attachment point is positioned rearward of patient's eyes, Doherty teaches rigidiser arms (Figures 1, 80 as per paragraph 253) configured (disposed to join 70 above the ear as shown in configured such that, when donned by the patient, the corresponding upper headgear attachment point (the attachment point with 70 in Doherty) is positioned rearward of patient's eyes	
Doherty and Ng are analogous in that both are from the field or mask interfaces with headgear.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the rigidiser arms and headgear of Ng to have the rigidiser arms extend further upward, between the respective eye and ear, before meeting the headgear as taught by Doherty.  It would have been obvious to do so for the purpose of providing a relatively rigid portion between the eye and ear thus more precisely dictating the relative position of the straps and preventing improper placement due to flexing and further since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (extending a rigidiser arm and shortening a headgear strap) with no change in their respective functions (i.e. attachment of straps to a plenum by way of a frame with the strap and arm assembly at a desired angle), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.    

Claim 129 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claims 93 above in view of Choi.  each of the upper straps is releasably attached  (being attached by an adjustable tab, by releasable hook and loop fastener as per Paragraph 125) to a corresponding one of the upper attachment points such that, when donned by the patient, each of the upper straps is substantially parallel to the patient's Frankfort horizontal plane (as detailed regarding claim 93 above) , and wherein each of the rigidiser arms is configured (as shown in Figure 1B of Ng, and extending around the face as per Paragraph 102) such that, when donned by the patient, the corresponding upper headgear attachment point is positioned rearward of patient's eyes (being rearward of the eye  However Ng does not disclose the rigidiser arms such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane.
	Choi teaches adaptation of straps (Figure 1, 16, as per Column 5, lines 48-59) to be attached such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane (being flat or horizontal as disclosed).
Choi and Ng are analogous in that both are from the field or mask interfaces with headgear.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the rigidiser arms and headgear of Ng to have the upper straps be to be attached such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane as taught by Choi.  It would have been obvious to do so for the purpose as taught by Choi of preventing the mask from creeping upward during use (Column 5, lines 57-65 of Choi).
In the event that each of the rigidiser arms as depicted is found not to be configured such that, when donned by the patient, the corresponding upper headgear attachment point is positioned rearward of patient's eyes  Examiner points out that it would have been obvious to one of ordinary skill to provide the system of Ng with the rigidizer arms elongated such that, when donned by the patient, the corresponding upper headgear attachment point is positioned rearward of patient's eyes and the upper straps correspondingly shortened as needed to result in a headgear suitable for the head of a patient as doing so would have amounted merely to a change in proportions with predictable results, i.e. attachment of straps to a plenum by way of a frame with the strap and arm assembly at a desired angle.  Examiner points out In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 129 is rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claim 93 above in view of Choi and Doherty.  each of the upper straps is releasably attached  (being attached by an adjustable tab, by releasable hook and loop fastener as per Paragraph 125) to a corresponding one of the upper attachment points such that, when donned by the patient, each of the upper straps is substantially parallel to the patient's Frankfort horizontal plane (as detailed regarding claim 93 above) , and wherein each of the rigidiser arms is configured (as shown in Figure 1B of Ng, and extending around the face as per Paragraph 102) such that, when donned by the patient, the corresponding upper headgear attachment point is positioned rearward of patient's eyes (being rearward of the eye as shown in Figure 1b of Ng). However Ng does not disclose the rigidiser arms such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane.
	Choi teaches adaptation of straps (Figure 1, 16, as per Column 5, lines 48-59) to be attached such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane (being flat or horizontal as disclosed).
Choi and Ng are analogous in that both are from the field or mask interfaces with headgear.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the rigidiser arms and headgear of Ng to have the upper straps be to be attached such that when donned by the patient, the pair of upper straps are parallel to the patient's Frankfort horizontal plane as taught by Choi.  It would have been obvious to do so for the purpose as taught by Choi of preventing the mask from creeping upward during use (Column 5, lines 57-65 of Choi).
 	 In the event that each of the rigidiser arms as depicted is found not to be configured such that, when donned by the patient, the corresponding upper headgear attachment point is positioned rearward of patient's eyes, Doherty teaches rigidiser arms (Figures 1, 80 as per paragraph 253) configured (disposed to join 70 above the ear as shown in Figures 1 and 76) configured such that, when donned by the patient, the corresponding upper headgear attachment point (the attachment point with 70 in Doherty) is positioned rearward of patient's eyes	
Doherty and Ng are analogous in that both are from the field or mask interfaces with headgear.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the rigidiser arms and headgear of Ng to have the rigidiser arms extend further upward, between the respective eye and ear, before meeting the headgear as taught by Doherty.  It would have been obvious to do so for the purpose of providing a relatively rigid portion between the eye and ear thus more precisely dictating the relative position of the straps and preventing improper placement due to flexing and further since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (extending a rigidiser arm and shortening a headgear strap) with no change in their respective functions (i.e. attachment of straps to a plenum by way of a frame with the strap and arm assembly at a desired angle), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.    


Alternately claims 93, 100-102, 109-111, 117, 118, 121 and 122 are rejected under 35 U.S.C. 103 as being unpatentable over McCall et al., US 5,921,239 in view of Ng.
Regarding claim 93, McCall discloses a patient interface system (Figure 1, mask 10 as per Column 3, lines 7-16, a mask with headgear thus a patient interface system) to treat a respiratory disorder of a patient (fully capable of use in treating respiratory disorder by way of being a sealing interface alternately for oxygen delivery as per Column 1, lines 4-10) , the patient interface system comprising a positioning and stabilising structure (headgear 21) including a back portion (22 to the rear of 24 as depicted in Figure 1), a pair of lower straps (the portions of the lower unit of 22 forward of  extending from the back portion, and a pair of upper straps (the portions of the upper unit of 22 forward of 24 and looped through 20 as shown in Figures 1 and 8) extending from the back portion, and a patient interface (the assembly of seal 12 and body 14)  including a plenum chamber (the interior of body 14 within walls 32 as shown in Figure 2, as per Column 1, lines 31-39) and a seal-forming structure (seal 12), and a patient interface frame (frame 20) releasably attached to the patient interface (20 moveable along 14 as per Column 4, lines 11-15 and 25-30).  McCall discloses a connection point (inherently, there being an upper-most point of 20 at the apex of 20 such as would be above the bridge of the nose relative to which the upper unit of 22 is attached) located in a plane substantially parallel to the patient's Frankfort horizontal plane (the point being necessarily located in a horizontal plane thus a plane parallel to the Frankfort Horizontal) such that, when donned by the patient (as depicted in Figure 1) , the pair of upper straps are substantially parallel to the patient's Frankfort horizontal plane (being substantially horizontal as depicted), the patient interface frame further comprising a pair of lower attachment points (the points of 20 where directly joined by 22 as depicted in Figure 1, a right and left point as when donned)  for releasable attachment  (releasable by way of uncoupling at 24 and withdrawing from 20) to a corresponding one of the pair of lower straps and wherein the patient interface does not include a forehead support (there being no disclosure of a forehead support and as depicted in Figure 1 wherein a forehead support is absent).
  McCall discloses the straps to be attached directly to the frame thus does not disclose said assembly including a pair of rigidiser arms extending from the patient interface frame at a connection point located in a plane substantially parallel to the patient's Frankfort horizontal plane, the pair of rigidiser arms further including a pair of upper attachment points, said lower attachment points joined to the patient interface frame separately from the rigidiser arms, wherein the pair of upper straps are releasably attached to the pair of upper attachment points such that, when donned by the patient, the pair of upper straps are vertically offset relative to the connection points and substantially parallel to the patient's Frankfort horizontal plane..
Ng teaches a patient interface system (Figure 1, 1010 as per Paragraph 96) having a patient interface frame (1020 as per Paragraph 102) including a pair of rigidiser arms (1024, which are appreciably rigid as per Paragraph 103) extending from the patient interface frame at a connection point (the point where lines 1001 and 1002 cross as depicted)  located in a plane substantially parallel to the patient's Frankfort horizontal plane (1024 being appreciably horizontal and extending from about the nose to about the ears, below the eyes, and being substantially horizontal by way of 1026 which is between about 10-25 degrees of horizontal as per Paragraph 102), the pair of rigidiser arms further including a pair of upper attachment points (1027), and the patient interface frame further comprising a pair of lower attachment points (1031 as per Paragraph 106) for releasable attachment (via the recited clips) to a corresponding one of the pair of lower strap (respective left and right units of 1094), said lower attachment points joined to the patient interface frame separately from the rigidiser arms (joined below the point of attachment of the rigidiser arms), wherein the pair of upper straps are releasably attached to the pair of upper attachment points (being attached by an adjustable tab, by releasable hook and loop fastener as per Paragraph 125) such that, when donned by the patient, the pair of upper straps are vertically offset relative to the connection points (displaced to a location above the connection points as depicted, as with respect to a standing patient) and substantially parallel to the patient's Frankfort horizontal plane (extending from about the nose to about the ears, below the eyes and being in line with 1026 which is disposed at about 10-25 degrees from horizontal as per Paragraph 102.  Said straps as disclosed meet the condition of being substantially parallel to the Frankfort horizontal as claimed as recited and also being fully capable of being disposed substantially parallel depending on placement on the head and/or the particular shape of a patient’s head).


Regarding claim 100, when said pair of lower straps are attached to the lower attachment points, in use, the pair of lower straps lie in a plane (as depicted, a horizontal plane below the ears of a patient would inherently be intersected by the lower unit of 22) that is substantially parallel to the patient's Frankfort horizontal plane (being a horizontal plane).
Regarding claim 101, each of the pair of upper straps and each of the pair of lower straps comprises a portion of loop material (that of the recited Velcro of Column 1, lines 11-19) , wherein a portion of hook material  (that of the recited Velcro of Column 1, lines 11-19) is attached at a distal end of each of the pair of upper straps (at 24) and each of the pair of lower straps (at 24), and wherein each of the pair of upper straps and each of the pair of lower straps is adapted to be looped around a respective one of the pair of upper attachment points (being straps and as detailed regarding the modified McCall)  and the pair of lower attachment points (being straps and as detailed regarding the such that each respective strap's hook portion is releasably attachable to that strap's loop portion.

Regarding claim 102, McCall discloses a patient interface system (Figure 1, mask 10 as per Column 3, lines 7-16, a mask with headgear thus a patient interface system) to treat a respiratory disorder of a patient (fully capable of use in treating respiratory disorder by way of being a sealing interface alternately for oxygen delivery as per Column 1, lines 4-10) , the patient interface system comprising a positioning and stabilising structure (headgear 21) including a back portion (22 to the rear of 24 as depicted in Figure 1), a pair of lower straps (the portions of the lower unit of 22 forward of 24 and looped through 20 as shown in Figure 1) extending from the back portion, and a pair of upper straps (the portions of the upper unit of 22 forward of 24 and looped through 20 as shown in Figures 1 and 8) extending from the back portion, and a patient interface (the assembly of seal 12 and body 14)  including a plenum chamber (the interior of body 14 within walls 32 as shown in Figure 2, as per Column 1, lines 31-39) and a seal-forming structure (seal 12), and a patient interface frame (frame 20) releasably attached to the patient interface (20 moveable along 14 as per Column 4, lines 11-15 and 25-30).  McCall discloses a connection point (inherently, there being an upper-most point of 20 at the apex of 20 such as would be above the bridge of the nose relative to which the upper unit of 22 is attached) located in a plane substantially parallel to the patient's Frankfort horizontal plane (the point being necessarily located in a horizontal plane thus a plane parallel to the Frankfort Horizontal) such that, when donned by the patient (as depicted in Figure 1) , the pair of upper straps are substantially parallel to the patient's Frankfort horizontal plane (being substantially horizontal as depicted) , the patient interface frame further comprising a pair of lower attachment points (the points of 20 where directly joined by 22 as depicted in Figure 1, a right and left point as when donned)  for releasable attachment  (releasable by way of uncoupling at 24 and withdrawing from 20) to a corresponding one of the pair of lower straps and wherein the patient interface does not include a forehead support (there being no disclosure of a forehead support and as depicted in Figure 1 wherein a forehead support is absent).
  McCall discloses the straps to be attached directly to the frame thus does not disclose said assembly including a pair of rigidiser arms further including a pair of upper attachment points, said lower attachment points joined to the patient interface frame separately from the rigidiser arms, wherein the pair of upper straps are adapted to be releasably attached to the pair of upper attachment points such that, when donned by the patient, sealing force vectors generated by the pair of upper straps are vertically offset relative to the connection points and substantially parallel to the patient's Frankfort horizontal plane.
Ng teaches a patient interface system (Figure 1, 1010 as per Paragraph 96) having a patient interface frame (1020 as per Paragraph 102) including , the pair of rigidiser arms further including a pair of upper attachment points (1027), and the patient interface frame further comprising a pair of lower attachment points (1031 as per Paragraph 106) for releasable attachment (via the recited clips) to a corresponding one of the lower strap (respective left and right units of 1094), said lower attachment points joined to the patient interface frame separately from the rigidiser arms (joined below the point of attachment of the rigidiser arms), wherein the pair of upper straps are releasably attached to the pair of upper attachment points (looping through 1027 as per Paragraph 102) such that, when donned by the patient, sealing force vectors (V1 as per Paragraph 129) generated by the pair of upper straps are vertically offset relative to the connection points (displaced to a location above the connection points as depicted, as with respect to a standing patient) and substantially parallel to the patient's Frankfort horizontal plane (extending from about the nose to about the ears, below the eyes and being in line with 1026 which is disposed at about 10-25 degrees from horizontal as per Paragraph 102.  Said straps as disclosed meet the condition of being substantially parallel to the 
Ng and McCall are analogous in that both are from the field or mask interfaces with headgear.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify McCall to include the rigidizer arms of Ng, interposed as in Ng between the frame and strap of McCall.  It would have been obvious to do so for the purpose of providing a relatively rigid portion between the eye and ear thus more precisely dictating the relative position of the straps and preventing improper placement due to flexing and further since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (interposing a rigidiser arm and shortening a headgear strap) with no change in their respective functions (i.e. attachment of straps to a plenum by way of a frame with the strap and arm assembly at a desired angle), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.    

Regarding claim 109, when said pair of lower straps are attached to the lower attachment points, in use, the pair of lower straps lie in a plane (as depicted, a horizontal plane below the ears of a patient would inherently be intersected by the lower unit of 22) that is substantially parallel to the patient's Frankfort horizontal plane (being a horizontal plane).
Regarding claim 110, each of the pair of upper straps and each of the pair of lower straps comprises a portion of loop material (that of the recited Velcro of Column 1, lines 11-19) , wherein a portion of hook material  (that of the recited Velcro of Column 1, lines 11-19) is attached at a distal end of each of the pair of upper straps (at 24) and each of the pair of lower straps (at 24), and wherein each of the pair of upper straps and each of the pair of lower straps is adapted to be looped around a respective one of the pair of upper attachment points (being straps and as detailed regarding the   and the pair of lower attachment points (being straps and as detailed regarding the modified McCall) such that each respective strap's hook portion is releasably attachable to that strap's loop portion.

Regarding claim 111, McCall discloses a patient interface system (Figure 1, mask 10 as per Column 3, lines 7-16, a mask with headgear thus a patient interface system) to treat a respiratory disorder of a patient (fully capable of use in treating respiratory disorder by way of being a sealing interface alternately for oxygen delivery as per Column 1, lines 4-10) comprising a plenum chamber  (the interior of body 14 within walls 32 as shown in Figure 2, as per Column 1, lines 31-39) a seal-forming structure (seal 12), a positioning and stabilising structure (headgear 21) including a pair of lower straps (the portions of the lower unit of 22) and a pair of upper straps (the portions of the upper unit of 22) such that, when donned by the patient (as depicted in Figure 1) , the pair of upper straps are configured to be substantially parallel to the patient's Frankfort horizontal plane (being substantially horizontal as depicted) , the patient interface frame further comprising a pair of lower attachment points (the points of 20 where directly joined by 22 as depicted in Figure 1, a right and left point as when donned)  for releasable attachment  (releasable by way of uncoupling at 24 and withdrawing from 20).
  McCall discloses the straps to be attached directly to the frame thus does not disclose said assembly including the patient interface frame including a pair of rigidiser arms with upper attachment points configured to releasably attach to a corresponding one of the pair of upper straps, said lower attachment points joined to the patient interface frame separately from the rigidiser arms, wherein each rigidiser arm extends from the patient interface frame at a connection point, and wherein, when donned by the patient, the pair of upper straps are configured to be oriented substantially parallel to the patient's Frankfort horizontal plane.
a patient interface system (Figure 1, 1010 as per Paragraph 96) having a patient interface frame (1020 as per Paragraph 102) including a pair of rigidiser arms (124, which are appreciably rigid as per Paragraph 103) extending from the patient interface frame at a connection point (the point where lines 1001 and 10002 cross as depicted)  located in a plane substantially parallel to the patient's Frankfort horizontal plane 1024 being appreciably horizontal and extending from about the nose to about the ears, below the eyes, and being substantially horizontal by way of 1026 which is between about 10-25 degrees of horizontal as per Paragraph 102), the patient interface frame and the pair of rigidiser arms being molded in one piece (1020 being molded as per Paragraph 99, 1024 being subcomponents of 1020, and as per Paragraph 101), the pair of rigidiser arms further including a pair of upper attachment points (1027), releasable attached to the pair of upper straps (via a portion looped through 1027)  and the patient interface frame further comprising a pair of lower attachment points (1031 as per Paragraph 106) for releasable attachment (via the recited clips) to a respective lower strap (respective left and right units of 1094), said lower attachment points joined to the patient interface frame separately from the rigidiser arms (joined below the point of attachment of the rigidiser arms), wherein the pair of upper straps are adapted to be releasably attached to the pair of upper attachment points (being attached by an adjustable tab, by releasable hook and loop fastener as per Paragraph 125) such that, when donned by the patient, the pair of upper straps are vertically offset relative to the connection points (displaced to a location above the connection points as depicted, as with respect to a standing patient) and substantially parallel to the patient's Frankfort horizontal plane (extending from about the nose to about the ears, below the eyes and being in line with 1026 which is disposed at about 10-25 degrees from horizontal as per Paragraph 102. Said straps as disclosed meet the condition of being substantially parallel to the Frankfort horizontal as claimed as recited and also being fully capable of being disposed substantially parallel depending on placement on the head and/or the particular shape of a patient’s head) and wherein, when donned by the patient, the pair of upper straps are substantially parallel to the patient's Frankfort horizontal (extending from about the nose to about the ears, below the eyes and being in line with 1026 which is disposed at about 10-25 degrees from horizontal as per Paragraph 102.  Said straps as disclosed meet the condition of being substantially parallel to the Frankfort horizontal as claimed as recited and also being fully capable of being disposed substantially parallel depending on placement on the head and/or the particular shape of a patient’s head).
Ng and McCall are analogous in that both are from the field or mask interfaces with headgear.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify McCall to include the rigidizer arms of Ng, interposed as in Ng between the frame and strap of McCall.  It would have been obvious to do so for the purpose of providing a relatively rigid portion between the eye and ear thus more precisely dictating the relative position of the straps and preventing improper placement due to flexing and further since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (interposing a rigidiser arm and shortening a headgear strap) with no change in their respective functions (i.e. attachment of straps to a plenum by way of a frame with the strap and arm assembly at a desired angle), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.    

Regarding claim 117, the patient interface does not include a forehead support (there being no disclosure of a forehead support and as depicted in Figure 1 wherein a forehead support is absent).
Regarding claim 118, each of the rigidizer arms (of Ng in the modified McCall) is more flexible in a plane substantially parallel to the patient's Frankfort horizontal (the arms being flat forms thus relatively flexible in a direction perpendicular to the plane of the flat form than parallel thus flexible in a  than a plane substantially parallel to the patient's Frankfort horizontal.
Regarding claim 121, when said pair of lower straps are attached to the lower attachment points, in use, the pair of lower straps lie in a plane (as depicted, a horizontal plane below the ears of a patient would inherently be intersected by the lower unit of 22) that is substantially parallel to the patient's Frankfort horizontal plane (being a horizontal plane).
Regarding claim 122, each of the pair of upper straps and each of the pair of lower straps comprises a portion of loop material (that of the recited Velcro of Column 1, lines 11-19) , wherein a portion of hook material  (that of the recited Velcro of Column 1, lines 11-19) is attached at a distal end of each of the pair of upper straps (at 24) and each of the pair of lower straps (at 24), and wherein each of the pair of upper straps and each of the pair of lower straps is adapted to be looped around a respective one of the pair of upper attachment points (being straps and as detailed regarding the modified McCall)  and the pair of lower attachment points (being straps and as detailed regarding the modified McCall) such that each respective strap's hook portion is releasably attachable to that strap's loop portion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785





/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785